Citation Nr: 1638290	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  09-46 951A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Oakland, California


THE ISSUE

Whether the appellant is entitled to recognition as a helpless child incapable of self-support prior to reaching the age of eighteen.


WITNESSES AT HEARING ON APPEAL

Appellant and a case worker


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1963 to July 1967 and died in June 2007.  The appellant is the Veteran's son.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Board notes that the appellant's claim was subsequently transferred to the Oakland, California, Regional Office, and the Veteran's surviving spouse's claims have remained at the Waco RO.  

Following the RO's denial of the appellant's claim, the appellant provided testimony before the Board in August 2013.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACTS

1.  The appellant was born in September 1970 and reached the age of 18 years in September 1988.  

2.  The evidence of record fails to establish that the Veteran's son became permanently incapable of self-support prior to attaining the age of 18.





CONCLUSION OF LAW

The criteria for entitlement to helpless child benefits on the basis of permanent incapacity for self-support has not been met.  38 U.S.C.A. §§ 101(4), 1310, 1542, 5107 (West 2014); 38 C.F.R. §§ 3.57, 3.315(a), 3.356 (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that the agency of original jurisdiction (AOJ) has satisfied the duty to assist as required by the VCAA.  VA satisfied its duty to notify by means of numerous letters that have been sent to the appellant from the AOJ since the start of this claim.  These letters have informed the appellant of what evidence was required to substantiate the claim involving the recognition of a helpless child for VA compensation purposes and of the appellant's and VA's respective duties for obtaining evidence or providing information.  The record further indicates that the Veteran's records and any available records of the appellant that are attainable are all of record.  There is no indication that there is any outstanding evidence that should be obtained.

Additionally, the appellant was given notice that the VA would help the appellant obtain evidence but that it was up to the appellant to inform VA of that evidence.  During the course of this appeal, the appellant has proffered documents and statements in support of the claim.  It seems clear that VA has given the appellant every opportunity to express the appellant's opinions with respect to the issue now before the Board and VA has obtained all known, available documents that would substantiate the appellant's assertions.

Accordingly, the Board finds that the essential fairness was maintained in this case as the claimant has demonstrated actual knowledge of the evidence which was needed to establish the claim, and VA has obtained all relevant evidence.  As such, the appellant's procedural rights have not been abridged, and the Board will proceed with appellate review.  Bernard v. Brown, 4 Vet. App. at 393.

II.  Laws and Regulations

The appellant, who is the adult son of the deceased Veteran, has come before the VA claiming that he should be recognized as the Veteran's helpless child on the basis of permanent incapacity for self-support.  

The term "child" for purposes of Title 38 of the United States Code is specifically defined.  For purposes of determining eligibility as a claimant under Title 38, a child must be unmarried and must be either under the age of 18, have become permanently incapable of self-support before the age of 18, or be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A)(ii) (West 2014); 38 C.F.R. §§ 3.57(a)(1), 3.356 (2015).

In order to establish entitlement to recognition as the helpless child of the service member, it must be shown that the appellant was permanently incapable of self-support by reason of mental or physical defect as of his eighteenth birthday.  See 38 C.F.R. § 3.356(a) (2015).

Rating determinations regarding helpless child status are made solely on the basis of whether the child is permanently incapable of self-support through his/her own efforts by reason of physical or mental defects.  The question of permanent incapacity for self-support is one of fact for determination by the rating agency on competent evidence of record in the individual case.  Id.

The principal factors for consideration under 38 C.F.R. §3.356 (2015) are as follows:

(1)  The fact that a claimant is earning his or her own support is prima facie evidence that he or she is not incapable of self-support.  Incapacity for self-support will not be considered to exist when the child by his or her own efforts is provided with sufficient income for his or her reasonable support.

(2)  A child shown by proper evidence to have been permanently incapable of self-support prior to the date of attaining the age of 18 years, may be so held at a later date even though there may have been a short intervening period or periods when his or her condition was such that he or she was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered as major factors.  Employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapability of self-support otherwise established.

(3)  It should be borne in mind that employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like.  In those cases where the extent and nature of disability raises some doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration.  In such cases there should be considered whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support.  Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends.

(4)  The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services.

The Court has held that in cases such as this, the "focus of analysis must be on the claimant's condition at the time of his or her 18th birthday."  Dobson v. Brown, 4 Vet. App. 443, 445 (1993).

For purposes of initially establishing helpless child status, the claimant's condition subsequent to his or her eighteenth birthday is not for consideration.  However, if a finding is made that a claimant was permanently incapable of self-support as of his or her eighteenth birthday, then evidence of the claimant's subsequent condition becomes relevant for the second step of the analysis.  The second step is whether there is improvement sufficient to render the claimant capable of self-support.  Id.  If the claimant is shown to be capable of self-support at eighteen, VA is required to proceed no further.  Id. 

III.  Facts and Discussion

The Veteran originally applied for VA compensation benefits in February 2003.  On his claim for benefits, the Veteran indicated that he had a child or children but that the child or children was/were not financially dependent upon the Veteran.  It is further pointed out that on the form for benefits, the Veteran did not state that he had a helpless child who was unable to support himself prior to reaching the age of eighteen.  

Subsequent to his claim for benefits, the Veteran passed away in June 2007.  Notification of his death was provided to VA by his spouse.  

In June 2008, the appellant submitted a request to VA asking that he be recognized as the child of the Veteran and that he receive "survivors benefits."  The appellant wrote that he was developmentally disabled and that he received assistance from his birth mother with respect to financial matters.  

As a result of his claim, the RO contacted the appellant and provided him with VCAA notice.  This occurred in November 2008.  In the letter to the appellant, the RO requested that any information concerning the appellant's purported helplessness be provided to the RO.  

Responding to the RO's request for records, the appellant submitted copies of evaluations conducted in 1996, 2006, and 2008.  The first assessment indicated that the appellant had bounced from living with his father (the Veteran) and his mother.  It was noted that the appellant had attempted employment but had not stayed with any one job.  The report further documented the appellant's difficulty in school and that he did graduate high school when he was 20 years old.  Although he used special education services, the file notes that he did graduate from a high school.  Also of note was the appellant's employment history which indicated that the appellant was able to find employment but that he did not stay at any one job for an extended period of time.  The appellant told the examiner that when he is working, he becomes frustrated with his co-workers and with the job demands, and as a result, he quits.  Upon completion of the evaluation, the intake coordinator concluded that the appellant had "mild deficits in the area of capacity for independent living and economic self-sufficiency and possibly due to significant defects in self-direction and emotional skills."  

An evaluation report from October 2006 stated that the appellant was not mentally retarded but was suffering from an acquired psychiatric disorder, hearing loss, and an unspecified disorder of the nervous system.  Although it was indicated that the appellant had attempted to commit suicide, it was also reported that he was capable of performing activities of daily living.  A letter from the Valley Mountain Regional Center from July 2008 assessed the appellant as being developmentally delayed with "an etiology of unspecified disorders of the nervous system." 

To support his claim for recognition, the appellant submitted a letter from his sister.  In that letter, the sister wrote that the appellant had difficulty in school and that he was developmentally challenged while growing up.  The sister also noted that the appellant was in an "ARC program" that was "teaching him how to live and function on his own."  His mother provided a similar letter with additional information.  More specifically, the mother's letter reported that the appellant was living in his own apartment and that he had assistance via an ARC counselor who helped her son cope with daily/weekly worldly challenges.  The appellant's mother reported that the appellant was developmentally challenged, that he could not work full-time, and that his living income was derived from Social Security Administration (SSA) benefits.  

After being notified of the appellant's receipt of SSA benefits, the VA contacted SSA and requested a copy of his SSA records.  These records have been included in the file for review.  A review of the SSA records show that the appellant has been recognized as having developmental disabilities.  An assessment from March 2002 indicates that the appellant had some cognitive impairments, that he had difficulty with social relationships, and that he could work on a limited basis with "considerable support and assistance."  They also show that he is in receipt of SSA benefits due to disabilities consisting of an acquired psychiatric disorder, chronic back pain, and bilateral hearing loss.  

As a result of the Board's Remand instructions, the appellant was asked to submit any records he might be able to obtain concerning any treatment he might have received prior to his 18th birthday.  He informed VA that none of the records were available.  He wrote that there were no school records showing any evaluations that may have been conducted prior to his 18th birthday, and there were no medical records showing any treatment he might have received.  

He did, however, submit an opinion letter dated April 2016 from his private physician of one month.  In that letter, the doctor opined that the appellant was mildly mentally retarded prior to his 18th birthday; however, the doctor did admit that she was basing her assessment on another specialist's opinion-an opinion that was provided in October 2014, which was many years after the appellant's 18th birthday.  The doctor did not state that the appellant was nonresponsive to various forms of treatment or that he was helpless or unable to work for the rest of his life.  

The Board initially finds that the information provided by the appellant's private physician is of limited weight as the it fails to assert a medical basis for the opinion.  The appellant's doctor's statement is merely a recitation or summary of the appellant's self-reported history.  

In the instant case, because there is no indication that the statements of the appellant's doctor or any of the doctors statements contained in the SSA medical records are based on anything other than the appellant's own account or recitation of the facts, they have no probative value.  Moreover, all of the more recent medical evidence and any statements provided in conjunction with those pieces of evidence are also not significant when considered in conjunction with the complete absence of any treatment records of the appellant prior his attaining the age of 18 years and in light of his completing high school.

Other medical evidence in the record consists of a VA examination of the appellant that was accomplished as a result of the Board's Remand.  The examiner found that the appellant was suffering from an acquired psychiatric disorder, bilateral hearing loss, and a back disability; however, the examiner did not suggest or insinuate that the appellant became permanently incapable of self-support before the age of 18.  Although the VA examiner noted that the appellant's various current disorders appeared to be longstanding, he could not determine their severity at a given time-such as when the appellant turned 18.  

As noted above, there is a lack of evidence concerning the appellant's condition at the time in which he turned 18, which would have been September 30, 1988.  That is, although the record is replete with evidence that the appellant was suffering from developmental and physical disabilities when he was eighteen, there is no specific medical evidence of record showing that this was the case when he actually turned 18.  Moreover, there is no medical evidence or scholastic information indicating that prior to the appellant turning eighteen that he was incapable of self-support. 

Therefore, it is the decision of the Board that the Veteran's son was not incapable of self-support prior to attaining the age of eighteen years, and he is currently capable of self-support by reason of a disability that existed prior to his having attained the age of eighteen years.

In other words, the question is not whether he now supports himself, or whether he has ever done so.  The question is whether there is competent, credible evidence on which to base a determination that he was permanently incapable of self- support at the age of 18.  The evidence prior to, contemporaneous with, and even subsequent to that time-frame shows that he was functioning at a high level, living semi-independently, attending school, and caring for himself.  Accordingly, the Board finds that a preponderance of the credible evidence is against the claim for entitlement to recognition of the appellant as the helpless child of the veteran.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable. 


ORDER

Entitlement to benefits as a helpless child incapable of self-support prior to reaching the age of 18 is denied.   



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


